DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.

Examiner’s Statement of Reason for Allowance
Claims 1 -14 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Thellend (USPGPUB 20150316944) discloses an electrical panel enclosure has two or more circuit breakers each having terminals, a back plate for mounting breakers and other devices, an openable protective breaker cover within a larger openable protective enclosure cover over the breakers and other devices, a power meter-display for each breaker connected to the terminals, for monitoring the circuit characteristics of the panel mains and individual loads, Synesiou et al (USPGPUB 20080172312) discloses an intelligent load controller for managing use of a consumable resource at an associated load.  The controller has a resource measuring component for measuring the rate of use of the resource by the associated load, including measuring at least one of an instantaneous usage rate and a usage rate over an integration period and a load status component for receiving load status data for the associated load, and Schroder et al. (USPPUB 20120286770) disclosed a metering circuit for a luminaire connectable between a mains supply and a luminaire, the 
Claim 1, detecting lightning in real time and tracking a position of a thunderstorm; and performing dynamic lightning protection and control on an electrical grid according to an electrical grid control strategy before the thunderstorm reaches or affects the electrical grid; wherein the electrical grid control strategy comprises at least one of the following: optimizing an operation mode of the electrical grid to change a power flow path of the electrical grid to prevent power flows of the electrical grid from passing through a lightning-threatened area; adjusting power flows of the electrical grid to reduce power flows on a power transmission path in the lightning-threatened area and increase power flows on a power transmission path in a safe area; or non-linearly controlling a generator/power generation unit and dynamically controlling a power source to control a power flow output of the electrical grid and increase a power output in the safe area.
Claim 6, real-time lightning tracking unit is configured to track a position of a thunderstorm according to real-time lightning direction data and atmospheric electric field strength information; the data processing center is configured to: acquire real-time lightning tracking information from the real-time lightning tracking unit, to acquire geographic distribution information of an Page 3 of 10 AFDOCS/24392621.1Application No.: 16/485,144Attorney Docket No.: 038480.00046 electrical grid from a geographic information 
Claim 10, a dynamic lightning protection method, the dynamic lightning protection method comprising: detecting lightning in real time and tracking a position of a thunderstorm; and performing dynamic lightning protection and control on an electrical grid according to an electrical grid control strategy before the thunderstorm reaches or affects the electrical grid; Page 5 of 10 AFDOCS/24392621.1Application No.: 16/485,144Attorney Docket No.: 038480.00046 wherein the electrical grid control strategy comprises at least one of the following: optimizing an operation mode of the electrical grid to change a 

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119